IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


R.S.,                                       : No. 293 MAL 2017
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
R.E.W.,                                     :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

        AND NOW, this 12th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.